     Case 6:20-cv-00094-JRH-BKE Document 19 Filed 03/17/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                               STATESBORO DIVISION


QUINCY DEMONE HODGE,

             Plaintiff,

      V.                                               CV 620-094


FLOYD BOBBITT, Head Warden; GEORGIA
STATE PRISON; DUPRE, Store Clerk; and
CO BYRD,

             Defendants.



                                       ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 18.)

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, DISMISSES Plaintiffs complaint for failure to state a claim upon which

relief can be granted, DENIES Plaintiffs motions to file an amended complaint and allow

access to documents,(doc. nos. 14-15), and CLOSES this civil action.

        SO ORDERED this /7^ day of March,2021, at Augusta, Georgia.



                                         J. RANI^AL'HALL,CHIEF JUDGE
                                        -UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA
